DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a workpiece in claims 1 and 7, inductor and magnetic field sensor in claim 4, a test device or a determination device in claim 6, a determination device, a heat treatment device, and control device in claim 7, and a test device in claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 2, claim limitation “a process engineering arrangement performs at least one of (i) the determining the at least one material attribute, and (ii) the performing the inductive heat treatment” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “arrangement” coupled with functional language “performs at least one of (i) the determining the at least one material attribute, and (ii) the performing the inductive heat treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0032 of the specification states: Also disclosed is a process-engineering arrangement comprising a determination means, a heat treatment means and a control means 
	For examination purposes, a process-engineering arrangement is construed as a determination means, a heat treatment means and a control means.

Regarding claims 6 and 7, claim limitation “a determination device configured to determine at least one material attribute of a workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to determine at least one material attribute of a workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0026 of the specification states: A first step of the method 1, "determining at least one material attribute of the workpiece" 12, is effected in the goods intake 4 by means of a test means, which in particular has at least one inductor and at least one magnetic field sensor.	For examination purposes, a determination device is construed as a magnetic field sensor. 

Regarding claim 7, claim limitation “a heat treatment device configured to perform an inductive heat treatment of the workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to perform an inductive heat treatment of the workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0026 of the specification states: The workpiece is then transferred into the inductive heat treatment 6 section of process line 2.  Here the step of method 1, "inductive heat treatment, controlled in dependence on the determined material attribute or attributes" 14, is effected.	
	For examination purposes, a heat treatment device is construed as a generic heater that is configured to perform inductive heat treatment. 

 Regarding claim 7, claim limitation “a control device operably …configured (i) to control the determination device to determine the at least one material attribute, and (ii) to control the heat treatment device to perform the inductive heat treatment in dependence on the determined at least one material attribute” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured (i) to control the determination device to determine the at least one material attribute, and (ii) to control the heat treatment device to perform the inductive heat treatment in dependence on the determined at least one material attribute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover the corresponding structure described in 
	Paragraph 0008 of the specification states: The method thus enables the controller or control means to react directly to the variation of the material attribute or attributes.  Each input workpiece is thus subjected to an individual heat treatment, such that more of the output workpieces attain the specification to be achieved by the heat treatment, and fewer rejects are produced.  This reduces the resource requirement and costs.
	For examination purposes, a control device is construed as a generic controller. 

Regarding claim 9, claim limitation “a test device configured to test a required specification of the workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to test a required specification of the workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0023 of the specification states: In a development, the arrangement has a test means, to enable a specification of the workpiece that is to be achieved by the inductive heat treatment to be randomly tested on a sub-quantity of the treated workpieces.
	For examination purposes, a test device is construed as a generic testing device. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claim 6 and claim 7, the claim(s) contains subject matter “a test device” in claim 6 or “a determination device” in claim 6 and claim 7, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0013 states: In a development, the step "determining" is effected by means of an inductor and a magnetic field sensor.  The former may be activated by current, in particular alternating current, voltage, in particular alternating voltage, or power.  The latter may be, for example, a Hall sensor or an arrangement thereof. However, the specification does not provide a disclosure of the test device or determination device to encompass with the magnetic sensor. 

Regarding claim 6, the claim(s) contains subject matter “a heat treatment device”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0020 states: a heat treatment means is provided, by means of which at least the step "inductive heat treatment of the workpiece" can be executed.  The latter step in this case can be controlled in dependence on the determined material attribute or attributes, with the advantages already mentioned, by means of a control means of the arrangement. However, the specification does not provide a disclosure of the heat treatment device to encompass with the heat treatment means, or which device would encompass the heat treatment device. 

Regarding claim 9, the claim(s) contains subject matter “a test device”, which was not described However, the specification does not provide a disclosure of the test device to encompass with the test means, or which device would encompass the test device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6 and claim 7, the claim(s) contains subject matter “a test device” in claim 6 or “a determination device” in claim 6 and claim 7, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim. In this case, para 0013 states: In a development, the step "determining" is effected by means of an inductor and a magnetic field sensor.  The former may be activated by current, in particular alternating current, voltage, in However, the specification does not provide a disclosure of the test device or determination device is the magnetic sensor. For examination purposes, a test device or a determination device is construed as a magnetic sensor.

Regarding claim 6, the claim(s) contains subject matter “a heat treatment device”, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim. In this case, para 0020 states: a heat treatment means is provided, by means of which at least the step "inductive heat treatment of the workpiece" can be executed.  The latter step in this case can be controlled in dependence on the determined material attribute or attributes, with the advantages already mentioned, by means of a control means of the arrangement. However, the specification does not provide a disclosure of the heat treatment device, therefore, it is unclear whether the heat treatment device is the heat treatment means, or which device would encompass the heat treatment device. For examination purposes, a heat treatment device is construed as a generic induction heating device.

Regarding claim 9, the claim(s) contains subject matter “a test device”, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim. In this case, para 0023 states: In a development, the arrangement has a test means, to enable a specification of the workpiece that is to be achieved by the inductive heat treatment to be randomly tested on a sub-quantity of the treated workpieces. However, the specification does not provide a disclosure of the test device, therefore, it is unclear whether if the test device is the test means, or which device would encompass the test device. For examination purposes, a test device is construed as 

Regarding claim 3, the terms "and/or" are not definite becasue it is not clear whether the step of determining the at least one material attribute of the workpiece non-destructively or contactlessly is intended to be claimed. For examination purposes, the terms “and/or” is construed as “or”.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1-6 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of Claims 1-6 involve collecting and processing data similar to the abstract ideas found in Electric Power Group. Specifically, each of Claims 1-6 recites observations or judgements or evaluations that can practically performed in the human mind or with the aid of pen and paper, which is a mental process under the 2019 PEG.  Additionally, each of Claims 1 to 6 recites instructions (rules) for managing interactions between people, namely, humans following rules, which is a certain method of organizing human activity under the 2019 PEG.  
Specifically, Claim 1 recites: A method for an inductive heat treatment of a workpiece, comprising: 
determining at least one material attribute of the workpiece (observation, which is a mental process under the 2019 PEG);  and 
performing the inductive heat treatment controlled in dependence on the determined at least one material attribute (judgement or evaluation, which is a mental process under the 2019 PEG).
As indicated above, each of independent Claim 1 (and its respective dependent Claims 2-6) recites at least one step or instruction performable in the human mind or involving interactions between people, namely, humans following rules, which are grouped as a mental process or a certain method of organizing human activity under the 2019 PEG. Thus, each of the above-identified claims recites an abstract idea (underlined above in independent Claim 1).  
Further, dependent Claims 2 to 6 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Step 2A, Prong 2
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer. In other words, these claims are merely Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 18 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 1 (and its respective dependent claims) are each directed to an abstract idea under the 2019 PEG. 
Step 2B
None of Claims 1 to 6 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
Per Applicant’s specification, the determining and performing steps (in Claim 1) may be the controller or control means to react directly to the variation of the material attribute or attributes.  Each input workpiece is thus subjected to an individual heat treatment, such that more of the output workpieces attain the specification to be achieved by the heat treatment, and fewer rejects are produced (paragraph 0008). 
As such, the method steps of determining and performing (in claim 1) is simply a generic computer component that executes the above-identified instructions (rules) to enable the heat 
The recitation of the above-identified generic computer limitations in Claims 1 to 6 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., determining and performing) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 6 are directed to applying an abstract idea (as identified above) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 6 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 1 (and its dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element 
Therefore, none of the Claims 1 to 6 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1 to 6 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060009865 A1 to Goldfine et al. (“Goldfine”), in view of US 20060226584 A1 to Maeda (“Maeda”). 

Regarding claim 1, Goldfine discloses, a method for a heat treatment of a workpiece, comprising: 
determining at least one material attribute of the workpiece (disclosed in para 0029 “A sensor placed near the material system can then preferentially monitor the property changes in one of the materials or model layers while a process is performed on the material system”);  and 
(disclosed in para 0029 “The properties monitored by the sensor are then related to a state of the system, such as the temperature or residual stress level, and used to control the process, such as altering the applied temperature, the peening duration, or the output current”). 
 
Regarding claim 2, Goldfine discloses, wherein a process engineering arrangement performs at least one of (i) the determining the at least one material attribute (disclosed in para 0029 “A sensor placed near the material system can then preferentially monitor the property changes in one of the materials or model layers while a process is performed on the material system”), and (ii) the performing the heat treatment (disclosed in para 0029 “The properties monitored by the sensor are then related to a state of the system, such as the temperature or residual stress level, and used to control the process, such as altering the applied temperature, the peening duration, or the output current”). 
 However, regarding claims 1 and 2, Goldfine does not explicitly disclose, the heat treatment is an inductive heat treatment.
Nonetheless, Maeda teaches, a method for a heat treatment of a workpiece, wherein the heat treatment is an inductive heat treatment (disclosed in para 0006 “for the quench-hardening of the ring/washer, induction hardening is also employed using induction heating to heat and quench the ring/washer”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat treatment of Goldfine wherein the heat treatment is an inductive heat treatment 

Regarding claim 3, Goldfine discloses, wherein the determining the at least one material attribute comprises: determining the at least one material attribute of the workpiece non-destructively and/or contactlessly (disclosed in para 0029 “A sensor placed near the material system can then preferentially monitor the property changes in one of the materials or model layers while a process is performed on the material system”). 
 
Regarding claim 4, Goldfine discloses, wherein the determining the at least one material attribute comprises: determining the at least one material attribute of the workpiece with an inductor (disclosed in para 0007 “A common way to nondestructively characterize conducting materials is to use eddy-current methods.  Conventional eddy-current sensing involves the excitation of a conducting winding, the primary, with an electric current source of prescribed frequency”) and a magnetic field sensor (disclosed in para 0007 “This produces a time-varying magnetic field, which in turn is detected with a sensing winding, the secondary.  The spatial distribution of the magnetic field and the field measured by the secondary is influenced by the proximity and physical properties (electrical conductivity and magnetic permeability) of nearby materials”). 
 
Regarding claim 5, Goldfine discloses, wherein the determining the at least one material attribute further comprises: arranging an inductor near the workpiece; activating the arranged (disclosed in para 0007 “A common way to nondestructively characterize conducting materials is to use eddy-current methods.  Conventional eddy-current sensing involves the excitation of a conducting winding, the primary, with an electric current source of prescribed frequency.  This produces a time-varying magnetic field, which in turn is detected with a sensing winding, the secondary.  The spatial distribution of the magnetic field and the field measured by the secondary is influenced by the proximity and physical properties (electrical conductivity and magnetic permeability) of nearby materials.  When the sensor is intentionally placed in close proximity to a test material, the physical properties of the material can be deduced from measurements of the impedance between the primary and secondary windings.  Traditionally, scanning of eddy-current sensors across the material surface is then used to detect flaws, such as cracks”). 
 
Regarding claim 6, Goldfine discloses, further comprising: calibrating a test device or a determination device based on the determined at least one material attribute (disclosed in para 0043 “conventional eddy-current methods that use empirical correlation tables that relate the amplitude and phase of a lift-off compensated signal to parameters or properties of interest, such as crack size or hardness, require extensive calibrations using standards and instrument preparation”). 

Regarding claim 7, Goldfine discloses, a process-engineering arrangement (see Fig. 1), comprising: 
a determination device (see sensor in para 0029 or Fig. 1) configured to determine at (see material system and disclosed in para 0029 “A sensor placed near the material system can then preferentially monitor the property changes in one of the materials or model layers while a process is performed on the material system”);  
a heat treatment device (see heat treatment in para 0029, wherein the heat treatment is inherently performed by a heat treatment device) configured to perform a heat treatment of the workpiece (disclosed in para 0029 “a heat treatment or shot peening process, or with a functional operation of the material, such as the typical operation of a fuel cell at elevated temperatures”); and 
a control device (see Fig. 1 and state system in para 0029) operably connected to the determination device and the heat treatment device and configured (i) to control the determination device to determine the at least one material attribute, and (ii) to control the heat treatment device to perform the heat treatment in dependence on the determined at least one material attribute (see Fig. 1 and disclosed in para 0029 “The properties monitored by the sensor are then related to a state of the system, such as the temperature or residual stress level, and used to control the process, such as altering the applied temperature, the peening duration, or the output current”). 

Regarding claim 8, Goldfine discloses, wherein the control device is configured to store a temperature regulation in dependence on the determined at least one material attribute for controlling the heat treatment (see Fig. 1 and disclosed in para 0029 “The properties monitored by the sensor are then related to a state of the system, such as the temperature or residual stress level, and used to control the process, such as altering the applied temperature, the peening duration, or the output current”).

Regarding claim 9, Goldfine discloses, further comprising: a test device configured to test a required specification of the workpiece after the heat treatment (disclosed in para 0003 “these processes are often performed in a batch mode according to a preset processing schedule, with only an occasional post-process inspection or destructive evaluation performed to ensure material quality”). 
 However, regarding claims 7-9, Goldfine does not explicitly disclose, the heat treatment is an inductive heat treatment.
Nonetheless, Maeda teaches, a method for a heat treatment of a workpiece, wherein the heat treatment is an inductive heat treatment which is performed by an induction heating device (disclosed in para 0006 “for the quench-hardening of the ring/washer, induction hardening is also employed using induction heating to heat and quench the ring/washer”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat treatment of Goldfine wherein the heat treatment is an inductive heat treatment as taught/suggested by Maeda in order shorten the process time, and contribute to improvement of production efficiency especially in the case where one lot includes a relatively small number of steel numbers as disclosed in para 0006 by Maeda.

Regarding claim 10, Goldfine discloses, wherein the test is a destructive test of the workpiece (disclosed in para 0003 “these processes are often performed in a batch mode according to a preset processing schedule, with only an occasional post-process inspection or destructive evaluation performed to ensure material quality”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761